DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 16 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for " the processor including a detection module, and the detection module including a metal oxide semi-conductor field effect transistor (MOS FET), a first resistor, a diode, a capacitor, and a first power source, wherein a qate of the MOS FET connects to the processing module; a source of the MOS FET connects to the first power source; a drain of the MOS FET connects to a first end of the first resistor; a second end of the first resistor connects to an anode of the diode; a cathode of the diode connects to a first connection node between the communication port and the capacitor” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of Choi Chi Hw An KR 2017/0087208 discloses a DVR system includes a digital video recorder 100 , a camera 200 , and a PoC camera automatic detection device 300 . These are connected by a coaxial cable (400). The digital video recorder 100 receives the image captured by the camera 200 through the coaxial cable 400 and records it in the memory. The camera 200 is a network camera for monitoring and supports Power over Coaxial (PoC). Accordingly, the camera 200 transmits the captured image to the digital video recorder 100 through the coaxial cable 400 . The PoC camera automatic detection device 300 may be positioned between the digital video recorder 100 and the camera 200 , and may receive an image from the camera 200 and transmit it to the digital video recorder 100 . In addition, the PoC camera automatic detection device 300 may supply power to the camera 200 through the 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-11 and 13-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL T TEKLE/Examiner, Art Unit 2481